02-12-055&109&115CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO.  02-12-00055-CV
 
 



JERRY
  N. STANSBURY, AS INDEPENDENT EXECUTOR AND CO-TRUSTEE


 


APPELLANT




 
V.
 




THE
  ATTORNEY GENERAL OF TEXAS, OTHER PUTATIVE INTERESTED PARTY


 


APPELLEE



 
 
------------
FROM
THE 235TH DISTRICT COURT OF COOKE COUNTY
------------
AND
 
NO.  02-12-00109-CV
 
 



JERRY
  N. STANSBURY, INDIVIDUALLY, AND IN HIS CAPACITIES AS INDEPENDENT EXECUTOR AND
  CO-TRUSTEE


 


APPELLANT




 
V.
 




THE
  ATTORNEY GENERAL OF TEXAS, DEFENDANT AND OTHER PUTATIVE INTERESTED PARTY


 


APPELLEE



------------
FROM
THE COUNTY COURT AT LAW OF COOKE COUNTY
------------
AND
 
NO.  02-12-00115-CV
 
 



JERRY
  N. STANSBURY, INDIVIDUALLY, AND IN HIS CAPACITIES AS INDEPENDENT EXECUTOR AND
  CO-TRUSTEE


 


APPELLANT




 
V.
 




THE
  ATTORNEY GENERAL OF TEXAS, DEFENDANT AND OTHER PUTATIVE INTERESTED PARTY


 


APPELLEE



 
 
------------
FROM
THE COUNTY COURT AT LAW OF COOKE COUNTY
------------
MEMORANDUM
OPINION[1] AND
ORDER
------------
          We
have considered “Plaintiff’s/Appellant’s Application For Interlocutory Appeal,”
appellee’s response to appellant’s application, appellant’s reply to appellee’s
response, and appellee’s reply to appellant’s reply.
          The
application is GRANTED.  See Tex. R. App. P. 28.3(k).
          It
is further ordered that the above cases are hereby consolidated for purposes of
all further proceedings in this court.  Each cause shall continue to bear its
respective case number.
          Appellant’s
brief for the consolidated cases above will be due on or before Monday, May
14, 2012.  The appellee’s brief will be due twenty (20) days after the
filing of the appellant’s brief.
          The
clerk of this court is directed to transmit a copy of this order to the
attorneys of record, the trial court, and the trial court clerk.
          DATED
April 20, 2012.
 
 
                                                                             PER
CURIAM
 
 
PANEL: 
LIVINGSTON, C.J.; GARDNER and MEIER, JJ.




[1]See Tex. R. App. P. 47.4.